Detailed Action
Drawings

The drawings are objected to because 
The numbers shown in figures 1a, 1b, 1c, 1d, 1e, 2a, 3a, 3b, 3c and 3d have been hand written and are difficult to understand.
Figures 2a, 3b, 3d, 5a, 5b, 6a, 5b have text that is too small and that it is difficult to understand.
Figure 2b has a blurry image of some component that is difficult to see, and it is unclear what figure 2b is trying to show.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the system comprising an acoustic sensor and a communication transmitter as described in the specification and as claimed in claim 1.  

Even though the specification states that the claimed system is shown in figures 11 and 12, figures 11 and 12 only show boxes reciting the same text of the specification. Figures 11 and 12 fails to show structural details of the system, fails to show where the components are located within the system and/or fails to show how the components of the system interact with each other and/or connected to each other.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the drawings must show all the system components claimed in claims 2-12, must be shown or the feature(s) canceled from the claim(s). For example, the drawings must show a slip ring on a rotating container as claimed in claim 3. A second example is that figures fail to show an electrical system and a telemetry system as claimed in claim 4. Another example is that the drawings fail to show an RF communication system comprising Wi-Fi, industrial wireless and Bluetooth. 
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objections

Claim(s) 2-12 is/are objected to because of the following informalities:  

In regards to claims 2-12, each claim recites in line 1 “A system according to claim”. The system was already defined in claim 1. Therefore, line 1 of each of the claims must recite “[[A]] The system according to claim”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim 8, the claim has two periods at the end of the claim. One of the periods must be deleted. For this reason, the claim is objected. Appropriate correction is required.
In regards to claims 9-10, the claims are objected dues to their dependency on objected claim 8.

In regards to claim 11, the claim recites “comprises a cellular and satellite radio transmitter”. The sentence is grammatically incorrect because the cellular and satellite transmitters are two types of transmitters. Therefore, the claim must recite “comprises a cellular transmitter and a satellite radio transmitter”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claim(s) 12, the claim(s) is/are objected due to its/their dependency on objected claim 11.

In regards to claim 12, the claim recites “wherein the cellular and satellite radio transmitter is configured”. The sentence recites two transmitters. For this reason, the word “transmitter” must be plural, and the verb of the sentence must be in plural form. Therefore, the claim must recite “wherein the cellular and satellite radio transmitters [[is]] are configured”. For this reason, the claim is objected. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 8 “configured to receive the acoustic signal”. The claim previously defines an acoustic signal in line 3 and an acoustic signal in line 4. It is unclear to is the limitation of line 8 is referring to the signal defined in line 3 or the signal defined in line 4. For this reason, the claim is indefinite.
Furthermore, the claim recites in lines 8-9 “and provide the acoustic signal received from the rotating container or drum”. The word “the” in front of the limitation(s) “acoustic signal received from the rotating container or drum” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines and acoustic signal provide by an acoustic sensor and a sensed acoustic signal. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 
The examiner has interpreted lines 7-9 of the claim in the following way in order to advance prosecution:
a communication transmitter arranged on the rotating container or drum, and configured to receive the acoustic sensor signaling sensor signaling 

In regards to claim(s) 2-12, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claims 9 and 10, each of the claims recites in line 1 “wherein the RF communication system”. The word “the” in front of the limitation(s) “RF communication system” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted line 1 of each of the claims in the following way in order to advance prosecution: “wherein the RF transmitter 

In regards to claim 10, the phrase "such as" recited in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesak et al. (US-2014/0297204) in view of Leon et al. (US-2017/0217047) and Jordan et al. (US-2015/0142362).

In regards to claim 1, Biesak teaches a system comprising an acoustic sensor arranged on a rotating container or drum having a slurry contained therein, including concrete, and configured to provide an acoustic signal to sense an acoustic signal containing information about a characteristic of the slurry, and provide acoustic sensor signaling containing information about the acoustic signal sensed [abstract, par. 0016, par. 0032]. 
Furthermore, Biesak teaches that the system can transmit data wirelessly [par. 0108 L. 1-6]. This teaching means that the system comprises a communication transmitter. However, Biesak does not explicitly teach that the communication transmitter is arranged on the rotating container or drum, is configured to receive the acoustic sensor signaling, and to provide the acoustic sensor signaling for further processing.  
On the other hand, Leon teaches that the communication transmitter of the system is configured to receive the acoustic sensor signaling, and to provide the acoustic sensor signaling for further processing [par. 0007 L. 1-4, par. 0043 L. 7-18, par. 0044 L. 11-16].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Leon’s teachings of using the communication transmitter to transmit the acoustic sensor signaling in the system taught by Biesak because it will permit the system to provide information regarding the characteristic of the slurry to an external processor that can adjust the mixing process.
The combination of Biesak and Leon does not explicitly teach that the communication transmitter is arranged on the rotating container or drum.
On the other hand, Jordan teaches that the communication transmitter can be part of the sensor that is located on the rotating container or drum [fig. 2a element 32, par. 0043 L. 4-9, par. 0044 L. 4-8, par. 10-20]. This teaching means that the communication transmitter is arranged on the rotating container or drum.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jordan’s teachings of making the transmitter to be part of the sensor in the system taught by the combination because it will permit the acoustic sensor to transmit data without the help of external devices.
In regards to claim 5, the combination of Biesak, Leon and Jordan, as applied in claim 1 above, further teaches that the communication transmitter comprises an infrared (IR) communication system [see Jordan fig. 2a element 32 (communication transmitter), fig. 6 element 160 (communication transmitter), par. 0077 L. 7-11 (wireless sensor), par. 0079 L. 32-35 (IR transmitter)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jordan’s teachings of making the transmitter to be an IR transmitter in the system taught by the combination because it will permit the acoustic sensor to transmit its data reliably via a wireless connection.

In regards to claim 6, the combination of Biesak, Leon and Jordan, as applied in claim 5 above, further teaches that the acoustic sensor signaling is transmitted wirelessly to a receiver located on the ready mix-truck [see Leon par. 0043 L. 13-18, par. 0044 L. 10-15, par. 0050 L. 3-13, see Jordan par. 0050 L. 12-18]. Furthermore, the combination teaches that the wireless communication is IR communication [see Jordan par. 0079 L. 32-35]. These teachings mean that the IR communication system is configured to send the acoustic sensor signaling to an IR receiver module located on a ready-mix truck.
The combination teaches that the IR receiver is located on ready mix truck [see Leon par. 0043 L. 13-18, par. 0044 L. 10-15, par. 0050 L. 3-13, see Jordan par. 0050 L. 12-18]. The combination does not explicitly teach that the receiver is on a chassis of the truck. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have placed the receiver on a chassis of the truck because the chassis provides a good location that permit reliable reception of data from an IR transmitter.   

In regards to claim 7, the combination of Biesak, Leon and Jordan, as applied in claim 6 above, further teaches that the acoustic sensor signaling is transmitted wirelessly to a receiver located on the ready mix-truck while the drum rotates [see Biesak par. 0108 L. 1-6, see Leon par. 0043 L. 13-18, par. 0044 L. 10-15, par. 0050 L. 3-13, see Jordan par. 0045 L. 1-5, par. 0050 L. 12-18]. Furthermore, the combination teaches that the wireless communication is IR communication [see Jordan par. 0079 L. 32-35]. These teaching mean that the IR communication system includes an IR transmitter configured to provide the acoustic sensor signaling as the rotating container or drum rotates and points to the receiver module because IR communication requires direct line of sight.  

In regards to claim 8, the combination of Biesak, Leon and Jordan, as applied in claim 1 above, further teaches that the communication transmitter comprises a radio frequency RF transmitter [see Jordan fig. 2a element 32 (communication transmitter), fig. 6 element 160 (communication transmitter), par. 0077 L. 7-11 (wireless sensor), par. 0079 L. 32-36 (RF transmitter)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jordan’s teachings of making the transmitter to be a RF transmitter in the system taught by the combination because it will permit the acoustic sensor to transmit its data reliably via a wireless connection.
In regards to claim 9, the combination of Biesak, Leon and Jordan, as applied in claim 8 above, further teaches that the acoustic sensor signaling is transmitted wirelessly to a receiver located on the ready mix-truck [see Leon par. 0043 L. 13-18, par. 0044 L. 10-15, par. 0050 L. 3-13, see Jordan par. 0050 L. 12-18]. Furthermore, the combination teaches that the wireless communication is RF communication [see Jordan par. 0079 L. 32-36]. These teachings mean that the  RF transmitter is configured to send the acoustic sensor signaling to an RF receiver module located on a ready-mix truck.
The combination teaches that the RF receiver is located on ready mix truck [see Leon par. 0043 L. 13-18, par. 0044 L. 10-15, par. 0050 L. 3-13, see Jordan par. 0050 L. 12-18]. The combination does not explicitly teach that the receiver is on a chassis of the truck. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have placed the receiver on a chassis of the truck because the chassis provides a good location that permit reliable reception of data from an RF transmitter.   

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesak et al. (US-2014/0297204) in view of Leon et al. (US-2017/0217047) and Jordan et al. (US-2015/0142362) as applied to claim 1 above, and further in view of Graph (US-2010/0271191).

In regards to claim 2, the combination of Biesak, Leon and Jordan, as applied in claim 1 above, further teaches that the system comprises a communication transmitter arranged on the rotating container or drum [see Biesak par. 0108 L. 1-6, see Leon par. 0044 L. 11-16, see Jordan fig. 2a]. The combination does not teach that the communication transmitter is a slip-ring
On the other hand, Graph teaches that a sensor located on a rotating component can transmit its data using a slip-ring [fig. 7, fig. 8 element 104, par. 0055 L. 13-16, par. 0058 L. 1-7, par. 0059 L. 1-5]. This teaching means that the communication transmitter comprises a slip ring.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Graph’s teachings of using a slip ring as a transmitter in the system taught by the combination because it will permit the sensor to transmit its data reliably from rotating drum via a wired connection.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesak et al. (US-2014/0297204) in view of Leon et al. (US-2017/0217047), Jordan et al. (US-2015/0142362) and Graph (US-2010/0271191) as applied to claim 2 above, and further in view of Gordon et al. (US-5,577,026).

In regards to claim 3, the combination of Biesak, Leon, Jordan and Graph, as applied in claim 2 above, further teaches that the slip ring is installed on the rotating container or drum of a ready-mix truck to permit electrical connections from the rotating container or drum for further processing [see Biesak par. 0108 L. 1-4 (drum of a ready mix truck), see Jordan fig. 2a element 32, par. 0044 L. 11-16 (transmitter at the drum to permit data transmission for further processing), see Graph fig. 7, fig. 8 element 104, par. 0055 L. 13-16, par. 0058 L. 1-7, par. 0059 L. 1-5 (transmitter being a slip-ring that permit electrical connections from the rotating sensor for further processing)]. 
The combination does not teach that the slip ring is a mechanical slip ring.
On the other Hand, Gordon teaches that it is well known in the art that mechanical slip rings can be used to transmit data from a rotating device [col. 1 L. 1-2]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Gordon’s teachings of using a mechanical slip ring as a transmitter in the system taught by the combination because it will permit the system to transmit sensor data reliably from the rotating drum.

In regards to claim 4, the combination of Biesak, Leon, Jordan, Graph and Gordon, as applied in claim 3 above, further teaches that the ready-mix truck includes an electrical system, including a telemetry system [see Leon par. 0043 L. 13-18, par. 0050 L. 3-13, see Graph fig. 8 element 318]. Also, the combination teaches that the electrical connections are coupled to the electrical systems [fig. 7, fig. 8 element 104, par. 0055 L. 13-16].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesak et al. (US-2014/0297204) in view of Leon et al. (US-2017/0217047) and Jordan et al. (US-2015/0142362) as applied to claim 8 above, and further in view of Slupik et al. (US-10,359,746).

In regards to claim 10, the combination of Biesak, Leon and Jordan, as applied in claim 8 above, further teaches that the RF transmitter includes Wi-Fi, ZigBee (industrial wireless 802.15.4) or Bluetooth [see Jordan par. 0079 L. 35-36]. However, the combination does not teach that the RF transmitter includes the three types of transmitters.
 On the other hand, Slupik  teaches that the sensor can transmit its data using more than one protocols/transmitters including Wi-Fi, ZigBee and Bluetooth [fig. 3, col. 8 L. 46-50].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Slupik’s teachings of having a plurality of transmitters/protocols to transmit the data from the sensor in the system taught by the combination because it will permit the sensor to transmit its data using different communication protocols.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesak et al. (US-2014/0297204) in view of Leon et al. (US-2017/0217047) and Jordan et al. (US-2015/0142362) as applied to claim 8 above, and further in view of Schwarzkopf et al. (US-10,573,165).

In regards to claim 11, the combination of Biesak, Leon and Jordan, as applied in claim 1 above, further teaches that the communication transmitter comprises a cellular transmitter [see Jordan fig. 2a element 32 (communication transmitter), fig. 6 element 160 (communication transmitter), par. 0077 L. 7-11 (wireless sensor), par. 0079 L. 11-17 (cellular transmitter)].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jordan’s teachings of making the transmitter to be a cellular transmitter in the system taught by the combination because it will permit the acoustic sensor to transmit its data reliably via a wireless connection.
The combination does not teach that the transmitter also includes a satellite transmitter.
On the other hand, Schwarzkopf teaches that a sensor can comprise a plurality of transmitters including a cellular transmitter and a satellite transmitter [fig. 2, col. 9 L. 20-25]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Schwarzkopf’s teachings of having a plurality of transmitters including cellular and satellite transmitters in the system taught by the combination because it will permit the acoustic sensor to transmit its data reliably via a plurality of wireless protocols.

In regards to claim 12, the combination of Biesak, Leon, Jordan and Schwarzkopf, as applied in claim 11 above, further teaches that the cellular and satellite radio transmitter is configured, or forms part of the acoustic sensor [see Jordan fig. 2b element 22, see Schwarzkopf fig. 2, col. 9 L. 20-25].  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685